GIill, J.
— The defendant was charged in the court helow, tried and found guilty of going from place to place in the county of Jasper, and selling goods, wares and merchandise as a peddler, without having a license therefor as provided for in chapter 125, Revised, Statutes, 1889. From the judgment imposing a fine the defendant has appealed to this court.
The decisive question is whether, under the facts detailed in evidence, the business transacted by the. defendant constituted him a peddler within the meaning of the statute. At the time complained of defendant Hoffman was in the employ of Conroy & Haglage, merchants at Kansas City, soliciting purchasers for *586different articles of ' merchandise. He carried along ■with bim a case or grip-bag filled with various articles as samples, which he exhibited from house to house. He did not sell these articles, but simply took orders from the samples thus shown. The orders in all cases were addressed to the parent house at Kansas City. If the orders were approved by Conroy & Haglage, at Kansas City, the goods were then shipped to defendant, and then he delivered them to the purchasers, taking from them the cash payment, with an obligation to pay to his employers the balance in future installments, and these deferred payments were subsequently collected by the Kansas City firm. It was on account of the conduct of business of this nature — visiting different residences in Joplin, displaying his samples, soliciting and taking orders for his firm — that, the defendant brought on himself this prosecution for selling merchandise as a peddler, without having obtained a license.
Was defendant a peddler? We think not. His employment did not fill the definition of the word as generally understood. The popular signification of peddler is said to be ££a small retail dealer, who, carrying his merchandise with him, travels from house to house, or from place to place, either on foot or on horseback or in a vehicle drawn by one or more animals, exposing his goods for sale, and selling them. The distinctive feature consists in the fact that a peddler goes from house to house, or place to place', carrying his articles of merchandise with him, and concurrently sells and delivers.” Ballou v. State, 87 Ala. 145. ,'A peddler,” says Endicott, J., in Commonwealth v. Farnum, 114 Mass. 270, “is an itinerant trader, who goes from place to place and from house to house, carrying for sale and exposing to sale the goods, wares or merchandise which he carries.” “Peddlers,'persons who travel about the *587country with, merchandise for the purpose of selling.” Bouvier. Webster’s definition is: ‘‘A traveling trader; one who carries about small commodities on his bach, or in a cart or wagon, and sells them.” Our statute, too, contains the same general idea of peddlers: “Whoever shall deal in the selling of * * * goods, wares and merchandise * * * by going from place to place to sell the' same is declared to be a peddler.” R. S. 1889, sec. 7211.
Now the defendant carried nothing to be sold and delivered. He had with him only the samples, and these he did not sell. He only solicited orders for goods which orders were to be forwarded to his employer, and 'the sale was not complete until acceptance by them and delivery at a future day. Defendant was more •properly a commercial traveling agent, soliciting business for his house.
That our statute has in view the peddler carrying his goods, selling and delivering concurrently, is further seen by reference to section 7217 of the chapter on peddlers. There, in fixing the rate of tax license, the statute reads: “There shall be levied and paid on all peddler’s licenses a state tax of the following rates: First, if the peddler travel and carry Ms goods on foot, $3 for every period of six months; second, if (he travel and carry his goods on) one or more horses or other beasts of burden, $10 for every period of six months; third, if (he travel and carry his goods in) a cart or other land carriage, .$20 for every period of six months,” etc., showing clearly that the peddler, as understood by the legislature, is he who carries his goods to be sold about with him.
We must not, however, be understood as holding that a peddler will be permitted to fraudulently evade the law, by storing his goods at some point, and then go from house to house exhibiting samples and taking *588orders to be followed with a future, delivery. No such fraud on the statute would be allowed. We do not think, however, that the traveling agent, or drummer, so-called, who goes from place to place soliciting orders whether at retail or wholesale, or whether to be delivered at residence, shop or store, or whether such orders are taken from sample or other description, comes within the proper definition of peddler.
In our opinion, therefore, defendant was not a peddler within the meaning of the law, and, hence, not subject to the license tax imposed by the statute relating to peddlers and their licenses. Among others, the following adjudicated cases sustain us: In re Houston, 47 Fed. Rep. 539; Emmons v. City of Lewiston, 24 N. E. Rep. 58; Ballou v. State, supra; Commonwealth v. Farnum, supra; City of Kansas v. Collins, 34 Kan. 434.
Judgment reversed.
Smith, P. J., concurs; Ellison, J., dissents.